                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION


JERMAINE LLOYD,

             Plaintiff,

      V.                                               CV 119-053


RICHARD ROUNDTREE,Sheriff;
MAJOR TILLER; CAPTAIN REEVES;
CAPTAIN WHITE; LIEUTENANT
CHEETHAM;CORPORAL
KITCHENS; SERGEANT BARBER;
DEPUTY BAKER; DEPUTY WILSON;
DEPUTY POWELL;DEPUTY JONES;
DEPUTY ALBRIGHT; CORRECT CARE
SOLUTIONS; CHRIS RUDD;and
NATALIE PAINE,District Attorney,

             Defendants.



                                        ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES Defendants Roundtree, Tiller, Reeves, White, Cheetham, Kitchens, Barber,

Baker, Wilson, Powell, Rudd, Correct Care Solutions, and Paine. The case shall proceed

against Defendants Albright and Jones as described in the Magistrate Judge's June 25, 2019

Order. (See doc, no. 12.)

      SO ORDERED this /^"^ay of July, 2019, at Augusta, Georgia.


                                         J. RANimL HALL,CHIEF JUDGE
                                         UNITED STATES DISTRICT COURT
                                               ™RN district of GEORGIA
